EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
Claims 1, 4-9, 11, 13-16 and 19-22 are allowed.
Reasons for Allowance
Applicant’s arguments filed 02 March 2021 regarding Lazarus; Harrison M. (US 20110224647), Edidin; Avram Allan et al. (US 20120100729), Accisano, III; Nicholas G. (US 5571085 A), Snoke; Phillip Jack et al. (US 6007531), Heinzelman; Bert D. et al. (US 5456664), Ponzi; Dean M. (US 6171277), Clark; Jeffrey L. et al. (US 20140350550) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Edidin, the closest art of record, lacks an activation apparatus including a suction tube that forms a fluid seal with the fluid outlet of the drainage tube when the drainage tube is coupled to the activation apparatus. At most, Edidin describes mechanical connectors (¶ [0036], force transfer contacts 214a, 214b, 216a, 216b), and electrical connectors (¶ [0033], first and second electrical contacts 210, 212) but does not teach or suggest an analogous drainage tube connector. Edidin is limited to a single main lumen that carries conduits for a camera and electrical components (¶ [0027], mechanical elements 102 include two thin wires 102A, 102B or other mechanical actuators … electrical elements 104; ¶ [0030], an electrical interface (not shown) may 

Also of record, Snoke describes a detachable activation apparatus (col. 9, lines 50-67, female bayonet connector 26 … male bayonet connector 94; col. 9, lines 50-67, female bayonet connector 26 … male bayonet connector 94). However, Snoke lacks a suction tube that forms a fluid seal with the fluid outlet of the drainage tube when the drainage tube is coupled to the activation apparatus. At most, Snoke discloses a connector for a fiber optic scope (col. 9, lines 54-57, preferably, the imaging interface 25 includes a female bayonet connector 26 including opposite grooves 27a, 27b (not shown) for detachably connecting the imaging interface 25 to the proximal end 92 of the fiber optic scope 90). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Ryan; Walter N. et al. (US 20070203474 A1) discloses a deflectable tip access sheath (¶ [0002], [0009], [0031], [0033], access sheath 10), including: a drainage tube having a central open lumen (¶ [0034], first lumen 13a is desirable larger and may act as a working lumen); an activation apparatus detachably coupled to the drainage tube (¶ [0058], the handle may be removable from the access sheath; ¶ [0079], Fig. 12, actuator 128 portion that interfaces with a retainer 126; ¶ [0082], Control portion 157 includes a connector 124, an elongated funnel portion 125, and a deflection control wire 127; ¶ [0083], actuator 158c that is able to pivot around control portion 157 via pivot 
Ryan also lacks a plurality of lateral openings in the wall of the drainage tube, and instead configures the device as an access sheath to deliver other instruments (¶ [0061], there may be sufficient room in the primary lumen of the access sheath for more than single instrument). 

Massey, Joseph B. et al. (US 20030135230 A1) describes a steerable dilator (¶ [0002], [0008], [0010], [0051], FIGS. 1, 2, and 6-13, steerable stepwise dilatation system 30), including an activation apparatus detachably coupled to a drainage tube (¶ [0051], handle 34; ¶ [0064], the handle 34 preferably is adapted to detachably connect to the dilator 32). 
However, Massey lacks a suction tube that forms a fluid seal with the fluid outlet of the drainage tube when the drainage tube is coupled to the activation apparatus. Instead, Massey constructs the dilator with a continuous drainage tube and a handle that fits around the drainage tube (Fig. 2).

Rothe; Chris A. et al. (US 20110144576 A1) discloses a tissue-imaging and manipulation apparatus (¶ [0002], [0009], [0062], [0063], assembly 10), including a detachably coupled activation apparatus (¶ [0109], Figs. 21A to 21C, support housing 252 which is removably engagable to a receiving handle 260). 
However, Rothe does not teach or suggest a suction tube that forms a fluid seal with a fluid outlet of a drainage tube. At most, Rothe describes a fluid coupler for a purge fluid system (¶ [0111], Fig. 22C, a coupler 274 defining a lumen therethrough may receive the handle portion 256 of support housing 252 and orient the handle relative to a controller assembly 276, which may comprise a fluid lumen 278 for introducing the purging fluid into and/or through the catheter 16 and hood 12).

Harhen; Edward Paul et al. (US 20060235304 A1) describes a connectorized ultrasound probe (¶ [0005], [0018], [0019]), including a detachably coupled activation apparatus (¶ [0019], control handle 84; ¶ [0022], FIG. 4, the actuator assembly 80 includes a first connector 90 that interfaces with the transducer assembly 60, and the transducer assembly 60 includes a second connector 70 that interfaces with the actuator assembly 80). However, Harhen lacks suction tube that forms a fluid seal with a fluid outlet of a drainage tube. Harhen is instead limited to a mechanical connector (¶ [0024], first connector 90 also includes an output actuator 92) and an electrical connector (¶ [0022], first connector 90 includes a first electrical interface 94). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781